Citation Nr: 9910694	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-49 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
and numbness of the hands and feet secondary to Agent Orange 
exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1969 to December 
1970, and was awarded numerous decorations, including the 
Vietnam Service Medal and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in July 
1997, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  


FINDING OF FACT

There is no competent evidence that the veteran presently has 
peripheral neuropathy and numbness of his hands and feet that 
is related to his period of active service. 


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
peripheral neuropathy and numbness of the hands and feet 
secondary to Agent Orange exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has developed peripheral 
neuropathy of his hands and feet as a result of active 
service.  He notes that he was exposed to Agent Orange during 
his service in Vietnam, and he argues that his complaints of 
numbness of the hands and feet constitute peripheral 
neuropathy, which he believes developed as a result of this 
Agent Orange exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

A review of the service medical records is negative for a 
diagnosis of peripheral neuropathy, or for complaints of 
numbness of the hands or feet.  The December 1970 examination 
obtained prior to the veteran's discharge from service states 
that the neurologic evaluation was normal.  

The post service medical records show that the veteran was 
afforded a VA examination in August 1990.  No complaints of 
numbness of the hands or feet were recorded, and the examiner 
stated that the neurological examination was completely 
within normal limits.  

The veteran and his wife offered testimony at a hearing 
before a hearing officer at the RO in March 1995.  The 
veteran noted that he was exposed to Agent Orange in Vietnam.  
He testified that he had undergone a VA examination for the 
residuals of Agent Orange exposure around 1973, and had been 
told that his complaints of numbness were due to Agent Orange 
exposure.  He said that until that time he had believed his 
complaints were the result of arthritis.  The veteran's wife 
testified that the veteran had complained of stiffness of the 
hands, and of his feet going asleep since his return from 
Vietnam.  The veteran noted that he had worked for the 
railroad after service, but that he had retired due to this 
disability.  He did not believe he was able to work outside 
of his home.  See Transript. 

The veteran appeared at an additional hearing at the RO 
before the undersigned Board member in July 1996.  He 
testified that his peripheral neuropathy had begun during 
active service.  The veteran believed that his Agent Orange 
exposure had caused him to feel run down.  He did not receive 
any treatment for his claimed disability during his first 
year after discharge from service.  He noted that he had 
received a VA Agent Orange examination in the early 1970s, 
and had complained of his problems at that time.  He did not 
recall if he had received a medical examination when he began 
work for the railroad after discharge from service, but he 
said that the railroad did not have any medical records.  The 
veteran said that he had not received a diagnosis of 
peripheral neuropathy at the 1990 VA examination, and he 
could not recall a doctor ever having diagnosed peripheral 
neuropathy.  See Transcript. 

The veteran underwent a VA examination of the peripheral 
nerves in October 1998.  He reported that he had been exposed 
to Agent Orange while serving in Vietnam.  The veteran said 
that he began having numbness and tingling in all of his 
fingers and toes after leaving service in 1970.  He said that 
it had become worse over the years, and that he was now 
disabled due to significant problems with his hands and feet.  
On examination, the veteran had 5/5 strength in all movements 
of all joints, including the wrists, fingers, ankles, and 
toes.  Sensory examination was also normal, and there was no 
evidence of any dermatomal or specific peripheral nerve loss.  
The reflexes were two plus and symmetrical.  His toes were 
down-going bilaterally, with no evidence of spasticity or 
clonus of the ankles.  The impression was of longstanding 
complaints of numbness and tingling of all fingers and toes, 
and reported exposure to Agent Orange, with a normal 
neurological examination.  The examiner stated that an 
electromyograph (EMG) nerve conduction study should be 
obtained.  He added at this point there was no evidence of 
specific spinal nerve root or peripheral nerve problems, but 
that the veteran could have small nerves involved in 
peripheral neuropathy that were difficult to test on 
examination.  

The veteran was afforded nerve conduction studies in October 
1998.  The impression was a normal electrical conduction 
study, with no evidence of neuropathy.  The October 1998 VA 
examiner added additional comments to the examination report 
after receipt of the nerve conduction studies results.  He 
noted that the electrodiagnostic testing was normal, and that 
the laboratory reports were noncontributory, and stated that 
there was no objective evidence of peripheral neuropathy.  He 
added that he was unable to make an absolute connection 
between Agent Orange and peripheral neuropathy in the 
veteran. 

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for service connection for 
peripheral neuropathy of the hands and feet due to Agent 
Orange exposure.  Initially, the Board notes that attempts 
have been made to obtain medical records from the railroad 
which employed the veteran after service, as well as a copy 
of the VA Agent Orange examination afforded the veteran in 
the early 1970s.  The veteran has reported that all of these 
records are unavailable, and the VA medical center where the 
examination was conducted has confirmed that there are no 
additional records pertaining to the veteran.  The available 
evidence shows that the veteran had service in Vietnam, so 
exposure to Agent Orange is conceded if a listed disability 
is present.  Peripheral neuropathy is a listed disability 
that has been associated with exposure to Agent Orange.  
However, the veteran has not submitted any medical evidence 
to show that he has or has ever had peripheral neuropathy of 
his hands and feet.  The service medical records are negative 
for this disability.  Furthermore, the post service medical 
records are also negative for peripheral neuropathy.  

The veteran was afforded a neurological examination in 
October 1998, but this found absolutely no objective evidence 
of peripheral neuropathy.  Exposure to Agent Orange is not in 
and of itself a disability; the veteran must submit evidence 
to show that he has developed a current disability that can 
be associated with Agent Orange.  In this case, there is no 
evidence of peripheral neuropathy.  The Board notes the 
veteran's complaints and sincere belief that he currently has 
this disability, but he is not a physician, and he is not 
qualified to render this diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, without evidence of 
peripheral neuropathy during active service or the 
presumptive period following last exposure to Agent Orange, 
and without objective medical evidence that the veteran 
currently has peripheral neuropathy, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).



ORDER

Entitlement to service connection for peripheral neuropathy 
and numbness of the hands and feet secondary to Agent Orange 
exposure is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

